Per Curiam : This was a proceeding, by bill in equity, to contest the validity of an instrument purporting to be the last will and testament of William Black, deceased. Two issues at law were made up and submitted to a jury : First, was the writing purporting to be the last will and testament of William Black, deceased, the last will and testament of the said William Black, or not; second, was the said William Black, at the time of the execution and attestation of the said writing purporting to be the last will and testament of said William Black, of sound mind and memory. The verdict of the jury was: “We, the jury, find the writing offered in evidence to be the last will and testament of William Black, ;and that he was, at the time of executing it, of sound mind and memory.” The court below, after overruling a motion for a new trial, entered a decree upon this verdict. The will devised real estate in fee, and a freehold is therefore involved, and the writ of error is properly sued out of this court. William Black left surviving him children, to whom his property would have descended, as his heirs-at-law, had he made no will, but by the terms of his will he devised a considerable portion of his property to grandchildren, and to one of his children he devised nothing. Upon the trial, the complainants in the bill, Alice E. Cullimore and Catharine M. Brace, daughters of William Black, were offered as witnesses on their own behalf, to prove the insanity of their father at and prior to the time he executed the instrument in suit purporting to be his last will and testament; but the court, upon the objection of the guardian ad litem for the minor grandchildren, who are legatees, refused to allow them to testify, and a material question to be now considered is, whether this ruling is right. It is clear enough, that at common law these parties would be excluded by reason of their interest, and it would seem to hardly admit of a rational doubt that they are not rendered competent by the statute. The adverse parties defend as legatees, and that to which they were called to testify occurred before the death of the testator. The object of the suit is not merely to adjust rights between heirs-at-law, as in Pigg et al. v. Carroll et al. 89 Ill. 205,—it is to take the estate from the legatees, some of whom are not heirs-at-law, and vest it in the heirs-at-law. There was, therefore, no error in refusing to allow these parties to testify. Dr. Turner, who was called and examined as a witness on behalf of complainants, stated, on his direct examination, that he could make a statement that would throw light on the question whether the testator was laboring under the delusion that he had no property, and that he and his wife would eventually go to the poor-house, and show that he did not have that delusion. Complainants’ counsel asked the witness no further question in this respect, but the counsel for the defendants, on cross-examination, asked the witness to make that statement, and the witness then said: “He (meaning the testator) said that Mrs. Cullimore demanded him to make her a deed to a part of the property, which he was unwilling to do at that time. Another reason was, that he referred to the incumbrance,” etc. Complainants then offered to prove, by Mrs. Cullimore, that she had never demanded him to make a deed, and the court, on objection, refused to allow her to so testify, and this is claimed also to have been error. We think the court ruled properly. Suppose, as the offered testimony would have tended to prove, that he was either willfully or ignorantly mistaken as to the fact that she had demanded a deed, still his declaration showed that he knew he had the property that he did have, and hence that he was laboring under no delusion in that respect, and this was the sole purpose of offering the testimony. The court, at the instance of the defendants, among other things, instructed the jury: “The court instructs the jury, for the defendants, that the natural objects of a testator’s bounty are those persons who, by reason of kinship or ties of gratitude, may reasonably be supposed to have some claim upon him, but that no one, however nearly related he may be, has any natural right that can be asserted against the will of the testator. So in this case, the mere fact, if it be a fact, that James Cullimore Was the son-in-law of William Black, did not, of itself, entitle him to be regarded as a natural object of the bounty of William Black; and although the jury may believe, from the evidence, that William Black was prejudiced against James Cullimore, yet, unless they further believe, from the evidence, that James Cullimore had so conducted himself as to be entitled to the gratitude of his father-in-law, and to be regarded as a natural object of his bounty, such prejudice, although morbid, and amounting to an insane delusion, would not, in itself, invalidate his will: Provided, such insane delusion did not prevent the testator, William Black, from understanding and appreciating his relation to those who had a claim upon his bounty, and who were the natural objects of his bounty.” It is contended that this instruction was calculated to mislead, because, first, a question not in the case, namely, whether Cullimore had a claim on the testator’s bounty; second, the testator might understand and appreciate his relation to his daughter,—that she was his child, and had just claim upon his bounty,—and yet the insane prejudice of the testator against the husband enter into the making of the will, and prevent him from making that provision for her that he otherwise would. But this fails to give due effect to the words “understand” and “appreciate.” If the insane delusion did not prevent the testator from understanding and appreciating his relation to his daughter, then it must have been, first, that he knew that she was not responsible, and ought not to be held responsible, for anything that her husband did or said; and second, that he was able to estimate justly (for in this connection that is the sense of “appreciate”) his relation toward her. Having full knowledge and full capacity to reason, there is left no place for delusion to operate. Moreover, the court, in the sixteenth instruction given at the instance of the complainants, told the jury as follows: “That if the jury should believe, from the evidence, that William Black was capable of transacting ordinary business, where there was no intricacy about it, or complication, yet if the jury further believe, from the evidence, that he was laboring under partial insanity from the time that he was adjudged insane down to the time of his death, and that he entertained an insane prejudice against James Cullimore, which entered into and influenced him in the disposition of his property, so far as Alice Cullimore was concerned, then the jury should find that the paper read in evidence is not the will of William Black, and that he was not of sound mind and disposing memory at the time of the execution of said paper.” With this instruction, so fully supplementing the other, it is not presumable that the jury were misled. We think it needful only to add, upon the subject of instructions, that twenty-one instructions, some of them quite lengthy, were given on behalf of the complainants, presenting, fully and fairly, as we think, every contention of the complainants, both of law and of fact. There was, therefore, no error in refusing other instructions asked by complainants. We have carefully considered all of the evidence in this record, which is quite voluminous, and, having done so, we are unable to say that there was error in not setting aside the verdict of the jury as unsupported by the evidence. To discuss the facts at length would require many pages, and could subserve no useful end. We concede the question of the testator’s sanity is a close one, but we can not say that there is a clear and decided preponderance in the evidence that he did not possess what the law contemplates as a sufficiently sound mind to dispose of his property, when he made his will. The decree is affirmed. Decree affirmed.